DETAILED CORRESPONDENCE
This Office action is in response to the Rule 132 declaration received September 29, 2021 with arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al (2015/0376445), OKU et al (2018/0138027), TAKENAKA (2013/0158167) and SUZUKI et al (8,617,787) and KIRINO (2014/0329926).

    PNG
    media_image1.png
    525
    643
    media_image1.png
    Greyscale

NAKAMURA et al disclose an epoxy resin composition comprising a curing catalyst as seen on page 8, paragraphs [0080] to [0085], see below for the borate anion in paragraph [0084] shown here:

    PNG
    media_image2.png
    376
    412
    media_image2.png
    Greyscale

The epoxy resin is disclosed in paragraph [0037] having components (A), (B) to a lactone adduct and (C) to a phenol resin and (D) to the curing catalyst above.
Applicants are directed to paragraphs [0051] which discloses the weight percent of the epoxy resin in the composition which is taught to preferably be in a range of and more preferably be in a range of 35 to 85% and still more preferably be in a range of 45 to 75% to the total amount of (A), (B) and (C), see below:

    PNG
    media_image3.png
    253
    421
    media_image3.png
    Greyscale

The disclosure of “Additives” is found on page 9, paragraph [0096] and includes inorganic fillers to include customary additives such as silica and alumina without affecting the advantageous properties disclosed in NAKAMURA et al. 
The working examples of NAKAMURA et al lack the claimed metal oxide, however such components are to improve the properties of the cured composition such as hardness and durability.
OKU et al report functionally equivalent epoxy compounds such as CELLOXIDE 8000 (which meets component (A)-2 in the Table 2 of the current application) with CELLOXIDE 2021P see paragraph [0122].  Thus  the skilled artisan is taught that either of the epoxy commercial product in the art of NAKAMURA et al would be appropriate, see paragraphs [0048 and [0049] for CELLOXIDE 2021P. 
TAKENAKA et al report curable epoxy resins having alumina filler with a size of 0.1 nm to 20 nm, see paragraph [0061] to [0064] to improve cracking resistance of the cured product.

    PNG
    media_image4.png
    363
    407
    media_image4.png
    Greyscale



	SUZUKI et al teach the use of auxiliary agents such as silane coupling agents for improving adhesion, see column 39, lines 27-41.
	KIRINO disclose curable resin compositions having TEPIC-VL (disclosed (A)-3) in current application), as a commercial epoxy resins equivalent to JER products (formerly Epikote) in there composition along with fumed silica, see paragraph [0036] and [0205], respectively.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use known functionally equivalent epoxy products such as CELLOXIDE 8000 or TEPIC-VL (disclosed (A)-3)), known anions such as tetrakis (pentafluorophenyl) borate as preferred by NAKAMURA et al (see paragraph [0084]) with customary fillers such as silica and alumina as a size of 0.1 nm to 20 nm as taught in TAKENAKA and provide adhesion promoters such as silane coupling agents as reported in SUZUKI et al and reasonably expect to have a 
The rejection is repeated wherein the comparative examples fail to compare the prior art references which is the basis for the rejection.  Art such as TAKENAKA et al disclose compositions having an epoxy-group containing resin in an amount of 70 and 80 parts by weight as seen in Table 1 page 12, a cationic polymerization initiator such as tetraphenylborate salt (paragraph [0083] and as claimed and a metal oxide (alumina in paragraph [0062].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 1, 2022